DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 12/23/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1, 2, 5, 7, 8, 9. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device, which would fall into a statutory category of invention. However the claim includes a processor to perform steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process on a processor is no more than routine computer automation of the 
Dependent claims 2-4 fail to incorporate any limitations amounting to more than the abstract idea of claim 1, as they define more of the mathematics performed and are therefore abstract themselves. 
Claim 5 is directed to a device, which would fall into a statutory category of invention. However the claim includes a processor to perform steps of acquiring values, calculating vectors of a matrix, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process on a processor is no more than routine computer automation of the process, which the courts have repeatedly stated is not enough to be significantly more than the abstract idea itself. Further computer implementation is shown by the references in the 103 rejection below (Suyama and Zhang) as well as the other cited reference on the attached PTO-892 as routine.
Dependent claim 6 fails to incorporate any limitations amounting to more than the abstract idea of claim 5, as it defines more of the mathematics performed and is therefore also abstract. 
Claim 7 is directed to a device, which would fall into a statutory category of invention. However the claim includes a processor to perform steps of acquiring values, calculating Mahalanobis distances, calculating singular vectors, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be 
Claim 8 is directed to a method which would fall into a statutory category of invention. However, the claim recites steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because no other limitations are included.
Claim 9 is directed to a non-transitory computer readable medium which would fall into a statutory category of invention. However, the claim recites steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama (US 2008/0198950) in view of Zhang (US 2012/0266055)
Regarding claim 1: Suyama discloses an abnormality detection device that detects an abnormality of a target device, the abnormality detection device (Suyama abstract, paragraph 0003) comprising: 
a processor (Suyama paragraph 0127) that executes 
a process of acquiring a plurality of types of measured values of the target device (Suyama paragraph 0012), 
a process of calculating Mahalanobis distances of the acquired plurality of types of measured values (Suyama paragraph 0084, 0094, 0100), 

a process of determining whether or not an abnormality has occurred in the target device on the basis of the moving average value (Suyama paragraph 0101) and
a process of transmitting a determination result of the target device to a control device (Suyama paragraph 0067 output portion 2).
Suyama does not explicitly disclose that the abnormality determination is “on the basis of a square root of the moving average. 
Zhang discloses a method of fault/abnormality detection in which the square root of a moving average is explicitly part of the determination based on distance values of the data (Zhang paragraph 0026, 0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a square root of the moving average, such as that in Zhang, in the invention of Suyama in order to prevent inaccurate detection (Zhang paragraph 0002).
Regarding claim 2: Suyama and Zhang disclose the limitations of claim 1 as described above. Suyama also discloses the processor determines that the target device is abnormal in a case where a square root of the moving average value is larger than a predetermined threshold value (Suyama paragraph 0101).
Regarding claim 3: Suyama and Zhang disclose the limitations of claim 1 as described above. Suyama also discloses the processor sets the predetermined period so as to match an operation cycle of the target device that periodically performs a repetitive operation (Suyama paragraph 0104, 0128, table 1 where cyclic events are disclosed
Regarding claim 4: Suyama and Zhang disclose the limitations of claim 1 as described above. Suyama also discloses the processor extracts a plurality of Mahalanobis distances calculated in a period matching an operation state of the target device at the point in time of evaluation among the plurality of Mahalanobis distances calculated in the predetermined period when the moving average value is calculated (Suyama paragraph 0101, 0104).
Regarding claim 5: Suyama discloses an abnormality detection device that detects an abnormality of a target device, the abnormality detection device (Suyama abstract, paragraph 0003) comprising: 
a processor (Suyama paragraph 0127) that executes 
a process of acquiring a plurality of types of measured values of the target device (Suyama paragraph 0012), 
a process of acquiring a component for each singular vector of a matrix based on the acquired measured values (Suyama paragraph 0062-0063), 
a process of extracting a plurality of components acquired in a past predetermined period from a point in time of evaluation of the target device and calculating a moving average value of a square value of each of the extracted components (Suyama paragraph 0014, 0100-0101, 0104), and 
a process of determining whether or not an abnormality has occurred in the target device on the basis of the moving average value (Suyama paragraph 0101) and
a process of transmitting a determination result of the target device to a control device (Suyama paragraph 0067 output portion 2).
Suyama does not explicitly disclose that the abnormality determination is “on the basis of a square root of the moving average. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include a square root of the moving average, such as that in Zhang, in the invention of Suyama in order to prevent inaccurate detection (Zhang paragraph 0002).
Regarding claim 6: Suyama and Zhang disclose the limitations of claim 5 as described above. Suyama also discloses the processor further executes a process of calculating a Mahalanobis distance based on the moving average value and determines that the target device is abnormal in a case where the Mahalanobis distance calculated on the basis of the moving average value is larger than a predetermined threshold value in the process of determining whether or not an abnormality has occurred (Suyama paragraph 0101).
Regarding claim 7: Suyama discloses an abnormality detection device that detects an abnormality of a target device, the abnormality detection device (Suyama abstract, paragraph 0003) comprising: 
a processor (Suyama paragraph 0127) that executes 
a process of acquiring a plurality of types of measured values of the target device (Suyama paragraph 0012), 
a process of calculating a component for each singular vector of a matrix based on the acquired measured values (Suyama paragraph 0062-0063), 
a process of calculating a Mahalanobis distance of the calculated component (Suyama paragraph 0101), 
a process of extracting a plurality of Mahalanobis distances calculated in a past predetermined period from a point in time of evaluation of the target device and calculating a moving average value of 
a process of determining whether or not an abnormality has occurred in the target device on the basis of the moving average value (Suyama paragraph 0101) and
a process of transmitting a determination result of the target device to a control device (Suyama paragraph 0067 output portion 2).
Suyama does not explicitly disclose that the abnormality determination is “on the basis of a square root of the moving average. 
Zhang discloses a method of fault/abnormality detection in which the square root of a moving average is explicitly part of the determination based on distance values of the data (Zhang paragraph 0026, 0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a square root of the moving average, such as that in Zhang, in the invention of Suyama in order to prevent inaccurate detection (Zhang paragraph 0002).
Regarding claim 8: claim 8 recites the method performed by the device of claim 1, and is therefore rejected under the same grounds as claim 1 above. 
Regarding claim 9: Claim 9 recites the non-transitory computer-readable medium, which performs process performed by the device of claim 1, and is therefore rejected under the same grounds as claim 1 above. 
Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, due to Applicant’s amendment a new rejection under 35 U.S.C. 103 is provided above. 
Applicant's arguments filed regarding the 101 rejections have been fully considered but they are not persuasive. 
First, Applicant has argued that under step 2A prong one, the claims do not recite an abstract idea, and has requested explanation as to why the claim differs from two examples provided in the 2019 update. Regarding example 38, this example is directed to use in analog audio, and claims a random number generation as part of simulating an analog circuit, which was determined not to be math. However, the claim in this application specifically is using Mahalanobis distances and moving averages which are indeed mathematical analysis. Therefore they are not analogous to random number generation. Regarding example 41: This example is for cryptographic communication and was determined to contain the judicial exception, but the claim is limited to ciphertext which is taken to a practical application. In this application the claim is includes a determination but is not integrated into any application itself. Where the claim to use the abnormality determination to actually perform maintenance or control and not only transmit the result then the Examiner would be required to reconsider. However as presented the math is used to take a square root of a moving average and the result is transmitted. This is not “integrated” as required, or as is claimed in example 41.  
Second, Applicant has argued that the claim is integrated into a practical application in step 2A prong two. However, as discussed in the context of example 41 above, there is no integration in the claim. Were the claim to positively recite the use of the determination and not only transmission then further consideration would be required. The Applicant further references the PTAB decision Ex Parte Smith but this is not applicable to the claims at hand. Specifically the PTAB case included the actual act of trading, while the claims in this application do not do anything but determine something and transmit the result. Lastly, the Applicant points to the square root, smoothing, deviation values and other specifics as part of integration but these are themselves the mathematical concepts taken to be abstract. Therefore it is unclear how these are viewed to be integrations into any application. 
Berkheimer decision and the determination of significantly more under step 2B. In order for an element to be more than the abstract idea something other than such idea much be claimed. In the case of the claims presented the only additional element is computer implementation. First, the Examiner notes that as stated in the previously mailed action the courts have repeatedly stated computer automation alone is not enough. However, the Examiner also points to the fact that every reference provided in the previous rejection, the current rejection and both attached PTO-892 forms recites that the determination is performed by a computer, which further provides evidence that this is routine and well known. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The Examiner specifically notes that the Shoji and Takahama references specifically include the newly amended requirements of square roots as a basis in determination. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896